DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12 in the reply filed on 9/13/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/22.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/9/20 and 8/24/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palushi et al. (US 2020/0107885 A1) (“Palushi”).
Regarding claim 1, Palushi discloses (Figures 1-9) a system, comprising: a medical instrument (10) comprising a handle (12) and a head (16/410/510/610/710), the head being configured for insertion into an organ (nasal cavity, paragraph 0026) of a 5patient and having a feature (50/420/520/620/720) that is rotationally-asymmetric about a longitudinal axis of the medical instrument; a position sensor (430/530, 540/630, 640/730, 740, 750, 760, 770), which is disposed on the head and is configured to generate signals in response to an externally-applied magnetic field (paragraphs 0037, 0051, 0063, 0075); and 10a processor (110) configured to: receive the signals generated by the position sensor on the head; and estimate, based on the received signals, a roll angle of the rotationally-asymmetric feature of the head (paragraphs 0041, 0053, 0065, 0077).
Regarding claim 2, Palushi discloses (Figures 4-9) that the position sensor (430/530, 540/630, 640/730, 740, 750, 760, 770) comprises at least a coil having an axis oriented at a given rotational angle relative to the rotationally-asymmetric feature of the head (paragraphs 0039, 0042, 0051, 0054, 0063, 0066, 0075, 0078).
Regarding claim 3, Palushi discloses that the 20rotationally-asymmetric feature comprises a medical tool (paragraph 0026).
Regarding claim 4, Palushi discloses that the medical tool comprises an ear, nose and throat (ENT) shaver (paragraph 0026).
Regarding claim 5, Palushi discloses that the medical tool comprises an ENT suction tool (paragraphs 0030, 0033).
Regarding claim 6, Palushi discloses that the medical tool comprises an ENT microbrider (paragraphs 0026, 0033).
Regarding claim 7, Palushi discloses (Figures 2-9) that the rotationally-asymmetric feature (50/420/520/620/720) comprises an opening of the medical tool (paragraphs 0028, 0035, 0046, 0058, 0070).
Regarding claim 8, Palushi discloses that the medical tool is bent with respect to the longitudinal axis (paragraph 0081).
Regarding claim 11, Palushi discloses (Figure 1) a location pad (200), which comprises at least one magnetic field 10radiator (206) configured to transmit the magnetic fields in a vicinity of the organ (paragraph 0020).
Regarding claim 12, Palushi discloses (Figure 1) a display (114), wherein the processor is configured to: track a location of the head responsively to the 15received signals; and render to the display an image including a representation of at least part of the organ and a representation of at least part of the head in the body (paragraphs 0024, 0032, 0039-0041, 0051-0053, 0063-0065, 0075-0077).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Palushi et al. (US 2020/0107885 A1) (“Palushi”) in view of Govari et al. (US 2018/0353102 A1) (“Govari”).
Regarding claim 9, Palushi discloses (Figures 4 and 5) that the position sensor (430) is a single axis sensor (paragraph 0042).  Palushi fails to explicitly disclose that the position sensor is printed on a circuit board.  However, Palushi discloses that the sensor (430) is fixedly integrated on the head (410) by means that are apparent to those skilled in the art (Palushi, paragraph 0043).
Govari teaches (Figure 2) an analogous system for positioning an orthopedic implant comprising an implant (34), and a position sensor (56) that is printed on a flexible circuit board (52).  Govari teaches that the flexible circuit board allows position sensors to be coupled to any arbitrary-shaped three dimensional implant, not limited to any specific shape (paragraph 0051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single axis sensor disclosed by Palushi to be printed on a flexible circuit board, as taught by Govari.  This modification would allow the position sensor to couple to the three dimensional shape of the of head of the medical instrument (Govari, paragraph 0051).  
Regarding claim 10, Palushi discloses (Figure 8) that the position sensor (630, 640) is a double axis sensor (paragraph 0060).  Palushi fails to explicitly disclose that the position sensors are printed on a circuit board.  However, Palushi discloses that the sensors (630, 640) are fixedly integrated on the head (610) by means that are apparent to those skilled in the art (Palushi, paragraph 0067).
Govari discloses (Figure 2) an analogous system for positioning an orthopedic implant comprising an implant (34), and position sensors (56) that are printed on a flexible circuit board (52).  Govari discloses that the flexible circuit board allows position sensors to be coupled to any arbitrary-shaped three dimensional implant, not limited to any specific shape (paragraph 0051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the double axis sensor disclosed by Palushi to be printed on a flexible circuit board, as taught by Govari.  This modification would allow the position sensors to couple to the three dimensional shape of the of head of the medical instrument (Govari, paragraph 0051).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shameli et al. (US 2019/0314089 A1; Figures 1-8) discloses a similar device having a handle (420), a head (440) with a rotationally-asymmetric feature (442), a position sensor (450), and a processor (110).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 27, 2022